J. B. McPHERSON, District Judge.
The principal question raised and argued upon this motion cannot be considered by a federal court in this action. The plaintiffs haye a complete legal title to an undivided x/2i of the land described in the writ, and, for the present, this title must prevail. The defense set up is purely equitable, and, while it would be admissible in a Pennsylvania court, it cannot be entertained by a court of the United States in an action at law. The precise point was decided in Robinson v. Campbell, 3 Wheat. 212, 4 L. Ed. 372. See, also, Montejo v. Owen, 14 Blatchf. 324, Fed. Cas. No. 9,722; Snyder v. Pharo (C. C.) 25 Fed. 398; and Kircher v. Murray (C. C.) 54 Fed. 626. As the point is jurisdictional, I am bound to take notice of it upon my own motion, even although it was not raised by the parties themselves: Terry v. Davy (C. C.) 107 Fed. 50.
The motion is refused, and judgment will be entered upon the verdict in favor of the plaintiff.